Title: To Thomas Jefferson from Gabriel Duvall, 28 August 1807
From: Duvall, Gabriel
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Washington, August 28. 1807.
                        
                        Your note of the 25th. is received. Pursuant to your request the papers wanted by Mrs. Morin have been
                            obtained from the office of the Secretary of the Treasury & enclosed to her.
                        Among them was the inclosed note. It is apparently of no consequence; nevertheless it is thought best to
                            transmit it to you. 
                  I am with very great respect & esteem, your obedt. Sert.
                        
                            G. Duvall
                            
                        
                    